The opinion of the court was delivered by
Schoonover, J.:
Our authority to consider this case is challenged, for the reason that it is not affirmatively shown by the record that a motion for a new trial was filed within three days after the return of the verdict and at the same term of court. It appears from the record that the trial of the case was commenced on the 19th ,day of February, 1897, and a motion for judgment on the special findings was filed February 21, 1897. The journal entry reciting the proceedings from the commencement of the trial, on the 19th day of February, 1897, including the verdict and special findings returned by the jury, was filed on the 23d day of March, 1897, and contained the following statements:
“Upon the return of the said verdict and such special findings, the court inquired of the various parties and from counsel if any request was desired to be made, and the answer being in the negative, said jury was discharged.
“Thereupon, in open court, said defendant gave notice of this motion for judgment on the findings and also its motion for a new trial, and thereupon filed its motion for judgment on the findings and afterwards filed its motion for a new trial, said motion being filed during court and within twenty four hours from rendition of judgment.”
On the 27th day of February, the motion for judgment on the special findings and the motion for a new *853trial were argued, and overruled by the court. From an examination of this record, we hold the fact to be that the motion -for a new trial was filed within three days after the return of the verdict, and that it was filed at the regular term of court at which the verdict was returned.
The question submitted in this case is, When a qiiasi-municipal corporation, a county, with statutory authority enters into a contract for the rent of a building for court-house purposes, is it liable in damages, when the building is destroyed by the negligence of its officers? The jury, in its spécial findings, found that the county commissioners were negligent in allowing a part of the house to be occupied by a person not a county officer, in violation of the lease, and by allowing hay and straw and other combustible material to be and remain in the unoccupied rooms, and in leaving the hall door open, and further found that the fire could have been avoided by the commissioners if they had complied with the terms of the lease and kept the hall doors shut and the unoccupied rooms free from hay, straw, and other combustible materials.
It is well settled in this state that a quasi corporation, in the absence of an express statute imposing the liability, is not liable for the negligence of its officers. In the case of Lumber Co. v. Elliott, 59 Kan. 42, 51 Pac. 389, the supreme court said : “A guasi-municipal corporation, like the board of education of a city, is never liable for the consequence of a breach of public duty or the neglect or wrong of its officers, unless there is a statute expressly imposing such liability.” In the case of Comm’rs of Marion Co. v. Riggs, 24 Kan. 255, the supreme court said : “In the absence of a liability expressly declared by statute, a county is *854not liable for damages accruing from defective highways or public bridges.” (Eikenberry v. Township of Bazaar, 22 Kan. 556; Township of Quincy v. Sheehan, 48 Kan. 620, 29 Pac. 1084; Field v. Albemarle, 20 S. E. 954; Frye v. County of Albemarle, 9 S. E. 1004.)
The judgment of the district court will be reversed.